Exhibit 10.1

 

[g223481ksi001.jpg]

 

November 8, 2019

Corvus Pharmaceuticals, Inc.
863 Mitten Road, Suite 102

 

Burlingame, CA 94010

 

Re:                               3(a)(9) Exchange Agreement

 

Ladies and Gentlemen:

 

This letter agreement (the “Agreement”) confirms the agreement of Corvus
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the holders
of the Common Stock listed on Schedule I attached hereto (the “Stockholders”),
pursuant to which the Stockholders have agreed to exchange an aggregate of
1,458,000 shares (the “Shares”) of Common Stock, par value $0.0001 per share
(the “Common Stock”), beneficially owned by the Stockholders in consideration
for one or more Common Stock Warrants in the form attached hereto as Exhibit A
(each a “Warrant”) to purchase an aggregate of 1,458,000 shares of Common Stock
(the “Warrant Shares”) on the terms specified below.

 

In consideration of the foregoing, the Company and the Stockholders agree as
follows:

 

(1)                                 No later than the close of business on the
first business day after the date hereof (the “Closing Date”) and subject to the
satisfaction or waiver of the conditions set forth herein, the Stockholders
shall exchange the Shares for the Warrants (the “Exchange”) in the respective
amounts listed on Schedule I. The Exchange shall be consummated pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”). On the Closing Date: (a) the Company and the Stockholders shall jointly
and irrevocably instruct Computershare Trust Company, N.A. (the “Transfer
Agent”) to cancel the direct registration book-entry statements from the
Transfer Agent evidencing the Shares; and (b) the Company shall irrevocably
instruct the Transfer Agent to issue and deliver to the Stockholders the
Warrants representing the Warrant Shares, in the amounts and in the names set
forth on Schedule I.

 

(2)                                 The Company represents and warrants to each
Stockholder as follows:

 

(a)                                 Neither the Company nor any of its
affiliates nor any person acting on behalf of or for the benefit of any of the
forgoing, has paid or given, or agreed to pay or give, directly or indirectly,
any commission or other remuneration (within the meaning of Section 3(a)(9) of
the Securities Act and the rules and regulations of the Commission promulgated
thereunder) for soliciting the Exchange. Assuming the representations and
warranties of the Stockholders contained herein are true and complete, the
Exchange will qualify for the registration exemption contained in
Section 3(a)(9) of the Securities Act.

 

(b)                                 It has the requisite corporate power and
authority to enter into this Agreement and to consummate the Exchange and such
transactions shall not contravene any contractual, regulatory, statutory or
other obligation or restriction applicable to the Company.

 

(c)                                  It has reserved a sufficient number of
shares of Common Stock as may be necessary to fully permit the exercise of the
Warrants and the issuance of the Warrant Shares, without regard to any
beneficial ownership limits set forth in the Warrant.

 

(3)                                 Each Stockholder, as to itself only,
represents and warrants to the Company as follows:

 

--------------------------------------------------------------------------------



 

(a)                                 It has the requisite power and authority to
enter into this Agreement and consummate the Exchange.

 

(b)                                 It is the record and beneficial owner of,
and has valid and marketable title to, the Shares being exchanged by it pursuant
to this Agreement, free and clear of any lien, pledge, restriction or other
encumbrance (other than restrictions arising pursuant to applicable securities
laws) or any liability to or claims of any creditor or beneficiary of the
Stockholder, and has the absolute and unrestricted right, power, authority and
capacity to surrender and exchange the Shares being exchanged by it pursuant to
this Agreement, free and clear of any lien, pledge, restriction, claim or other
encumbrance. It is not a party to or bound by, and the Shares being exchanged by
it pursuant to this Agreement are not subject to, any agreement, understanding
or other arrangement (i) granting any option, warrant or right of first refusal
with respect to such Shares to any person, (ii) restricting its right to
surrender and exchange such Shares as contemplated by this Agreement, or
(iii) restricting any other of its rights with respect to such Shares.

 

(c)                                  Neither it nor any of its affiliates nor
any person acting on behalf of or for the benefit of any of the forgoing, has
paid or given, or agreed to pay or give, directly or indirectly, any commission
or other remuneration (within the meaning of Section 3(a)(9) and the rules and
regulations of the Commission promulgated thereunder) for soliciting the
Exchange.

 

(4)                                 This agreement, and any action or proceeding
arising out of or relating to this agreement, shall be exclusively governed by
the laws of the State of New York.

 

(5)                                 In the event that any part of this agreement
is declared by any court or other judicial or administrative body to be null,
void or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this agreement shall remain in full
force and effect. In such an event, the Stockholders and the Company shall
endeavor in good faith negotiations to modify this agreement so as to affect the
original intent of the parties as closely as possible.

 

(6)                                 This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other parties.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------



 

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

 

Common Stockholder:

 

 

 

 

 

Biotechnology Value Fund, L.P.

 

 

 

 

 

By: BVF Partners L.P., General Partner

 

 

 

 

 

By:

BVF, Inc., General Partner

 

 

 

 

 

By:

/s/ Mark Lampert

 

 

Name:

Mark Lampert

 

 

Title:

President

 

 

 

 

 

Biotechnology Value Fund II, L.P.

 

 

 

 

 

By: BVF Partners L.P., General Partner

 

 

 

 

 

By:

BVF, Inc., General Partner

 

 

 

 

 

By:

/s/ Mark Lampert

 

 

Name:

Mark Lampert

 

 

Title:

President

 

 

 

 

 

Biotechnology Value Trading Fund OS, L.P.

 

 

 

 

 

By: BVF Partners OS, Ltd., General Partner

 

 

 

 

 

By: BVF Partners L.P., Sole Member

 

 

 

 

 

By:

BVF, Inc. General Partner

 

 

 

 

 

By:

/s/ Mark Lampert

 

 

Name:

Mark Lampert

 

 

Title:

President

 

Signature Page to Warrant Exchange Agreement

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to:

 

Corvus Pharmaceuticals, Inc.

 

By:

/s/ Leiv Lea

 

Name:

Leiv Lea

 

Title:

Chief Financial Officer

 

 

Signature Page to Warrant Exchange Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Stockholder

 

Shares of Common Stock
to be Exchanged

 

Warrant Shares

Biotechnology Value Fund, L.P.

 

746,000

 

746,000

Biotechnology Value Fund II, L.P.

 

606,000

 

606,000

Biotechnology Value Trading Fund OS, L.P.

 

106,000

 

106,000

Total

 

1,458,000

 

1,458,000

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

CORVUS PHARMACEUTICALS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No. [ ]

 

Number of Shares: [ ]
(subject to adjustment)
Original Issue Date: [ ]

 

Corvus Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [                  ] or its permitted
registered assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company up to a total of [              ] shares of
common stock, $0.0001 par value per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price per share equal to $0.0001 per share (as adjusted from time
to time as provided in Section 9 herein, the “Exercise Price”), upon surrender
of this Warrant to Purchase Common Stock (including any Warrants to Purchase
Common Stock issued in exchange, transfer or replacement hereof, the “Warrant”)
at any time and from time to time on or after the date hereof (the “Original
Issue Date”) and through and including 5:30 P.M., New York City time, on the
date that is 10 years following the Original Issue Date (the “Expiration Date”),
and subject to the following terms and conditions:

 

1.                                      Definitions. For purposes of this
Warrant, the following terms shall have the following meanings:

 

(a)                                 “Affiliate” means any Person directly or
indirectly controlled by, controlling or under common control with, a Holder,
but only for so long as such control shall continue. For purposes of this
definition, “control” (including, with correlative meanings, “controlled by,”
“controlling” and “under common control with”) means, with respect to a Person,
possession, direct or indirect, of (a) the power to direct or cause direction of
the management and policies of such Person (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise), or (b) at least 50% of the voting securities (whether directly or
pursuant to any option, warrant or other similar arrangement) or other
comparable equity interests.

 

(b)                                 “Commission” means the United States
Securities and Exchange Commission.

 

(c)                                  “Closing Sale Price” means, for any
security as of any date, the last trade price for such security on the Principal
Trading Market for such security, as reported by Bloomberg Financial Markets,
or, if such Principal Trading Market begins to operate on an extended hours
basis and does not designate the last trade price, then the last trade price of
such security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or, if no last
trade price is reported for such security by Bloomberg Financial Markets, the
average of the bid and ask prices, of any market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC. If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then the Board of Directors of the Company shall use its good faith
judgment to determine the fair market value. The Board of Directors’
determination shall be binding upon all parties absent demonstrable error. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

 

(d)                                 “Principal Trading Market” means the
national securities exchange or other trading market on which the Common Stock
is primarily listed on and quoted for trading, which, as of the Original Issue
Date, shall be The Nasdaq Global Market.

 

(e)                                  “Securities Act” means the Securities Act
of 1933, as amended.

 

--------------------------------------------------------------------------------



 

(f)                                   “Trading Day” means any weekday on which
the Principal Trading Market is open for trading.

 

(g)                                  “Transfer Agent” means Computershare Trust
Company, N.A., the Company’s transfer agent and registrar for the Common Stock,
and any successor appointed in such capacity.

 

2.                                      Registration of Warrants. The Company
shall register this Warrant, upon records to be maintained by the Company for
that purpose (the “Warrant Register”), in the name of the record Holder (which
shall include the initial Holder or, as the case may be, any registered assignee
to which this Warrant is assigned hereunder in accordance with with
Section 16(c) hereof) from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

 

3.                                      Registration of Transfers. Subject to
compliance with all applicable securities laws, at the direction of the Holder,
the Company shall, or will cause its Transfer Agent to, register the transfer of
all or any portion of this Warrant in the Warrant Register, upon surrender of
this Warrant, and payment for all applicable transfer taxes (if any) by the
Holder. Upon any such registration or transfer, a new warrant to purchase Common
Stock in substantially the form of this Warrant (any such new warrant, a “New
Warrant”) evidencing the portion of this Warrant so transferred shall be issued
to the transferee, and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the New Warrant that the Holder has in respect of this Warrant. The Company
shall, or will cause its Transfer Agent to, prepare, issue and deliver at the
Company’s own expense any New Warrant under this Section 3. Until due
presentment for registration of transfer, the Company may treat the registered
Holder hereof as the owner and holder for all purposes, and the Company shall
not be affected by any notice to the contrary.

 

4.                                      Exercise and Duration of Warrants.

 

(a)                                 All or any part of this Warrant shall be
exercisable by the registered Holder in any manner permitted by Section 10 of
this Warrant at any time and from time to time on or after the Original Issue
Date and through and including 5:30 P.M, New York City time, on the Expiration
Date. At 5:30 P.M., New York City time, on the Expiration Date, the portion of
this Warrant not exercised prior thereto shall be and become void and of no
value and this Warrant shall be terminated and no longer outstanding.

 

(b)                                 The Holder may exercise this Warrant by
delivering to the Company: (i) an exercise notice, in the form attached as
Schedule 1 hereto (the “Exercise Notice”), completed and duly signed, and
(ii) payment of the Exercise Price for the number of Warrant Shares as to which
this Warrant is being exercised (which may take the form of a “cashless
exercise” if so indicated in the Exercise Notice pursuant to Section 10 below),
and the date on which the last of such items is delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

 

5.                                      Delivery of Warrant Shares.

 

(a)                                 Upon exercise of this Warrant, the Company
shall promptly (but in no event later than two Trading Days after the Exercise
Date), upon the request of the Holder, credit such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with The Depository Trust Company
(“DTC”) through its Deposit Withdrawal Agent Commission system, or if the
Transfer Agent is not participating in the Fast Automated Securities Transfer
Program (the “FAST Program”) or if the certificates are required to bear a
legend regarding restriction on transferability, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. The Holder, or any natural person or legal
entity (each, a “Person”) permissibly so designated by the Holder to receive
Warrant Shares, shall be deemed to have become the holder of record of such
Warrant Shares as of the Exercise Date, irrespective of the date such Warrant
Shares are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be.

 

--------------------------------------------------------------------------------



 

(b)                                 If by the close of business on the fifth
Trading Day after the Exercise Date, the Company fails to deliver to the Holder
a certificate representing the required number of Warrant Shares in the manner
required pursuant to Section 5(a) or fails to credit the Holder’s balance
account with DTC for such number of Warrant Shares to which the Holder is
entitled, and if after such fifth Trading Day and prior to the receipt of such
Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall, within two Trading Days after the
Holder’s request and in the Holder’s sole discretion, either (1) pay in cash to
the Holder an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased, at
which point the Company’s obligation to deliver such certificate (and to issue
such Warrant Shares) shall terminate or (2) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such Warrant
Shares and pay cash to the Holder in an amount equal to the excess (if any) of
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased in the Buy-In over the product of (A) the
number of shares of Common Stock purchased in the Buy-In, times (B) the Closing
Sale Price of a share of Common Stock on the Exercise Date. The provisions of
this Section 5(b) shall be the only remedy available to the Holder in the event
the Company fails to deliver to the Holder the required number of Warrant Shares
in the manner required pursuant to Section 5(a) and a Buy-In occurs.
Irrespective of whether there is a Buy-In, no remedy shall be available,
notwithstanding the requirements of Section 5(a), unless and until the Company
fails to deliver to the Holder the required number of Warrant Shares by the
close of the fifth Trading Day after the Exercise Date.

 

(c)                                  To the extent permitted by law and subject
to Section 5(b), the Company’s obligations to issue and deliver Warrant Shares
in accordance with and subject to the terms hereof (including the limitations
set forth in Section 11 below) are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance that might otherwise limit such obligation of the Company
to the Holder in connection with the issuance of Warrant Shares. Subject to
Section 5(b), nothing herein shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.

 

6.                                      Charges, Taxes and Expenses. Issuance
and delivery of certificates for shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, transfer agent fee or other incidental tax or expense (excluding any
applicable stamp duties) in respect of the issuance of such certificates, all of
which taxes and expenses shall be paid by the Company; provided, however, that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the registration of any certificates for Warrant
Shares or the Warrants in a name other than that of the Holder or an Affiliate
thereof. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

7.                                      Replacement of Warrant. If this Warrant
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and substitution for this Warrant, a New Warrant, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction (in such case) and, in each case, a customary and reasonable
indemnity and surety bond, if requested by the Company. Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.

 

8.                                      Reservation of Warrant Shares. The
Company covenants that it will at all times while this Warrant is outstanding
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares that are initially issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking

 

--------------------------------------------------------------------------------



 

into account the adjustments and restrictions of Section 9). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will take all such action as may be reasonably
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.

 

9.                                      Certain Adjustments. The number of
Warrant Shares issuable upon exercise of this Warrant is subject to adjustment
from time to time as set forth in this Section 9.

 

(a)                                 Stock Dividends and Splits. If the Company,
at any time while this Warrant is outstanding, (i) pays a stock dividend on its
Common Stock or otherwise makes a distribution on any class of capital stock
issued and outstanding on the Original Issue Date and in accordance with the
terms of such stock on the Original Issue Date or as amended, that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares of Common Stock, (iii) combines its outstanding
shares of Common Stock into a smaller number of shares of Common Stock or
(iv) issues by reclassification of shares of capital stock any additional shares
of Common Stock of the Company, then in each such case the number of Warrant
Shares then underlying this Warrant shall be divided by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately before such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to clause (i) of this paragraph shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution, provided, however, that if such record
date shall have been fixed and such dividend is not fully paid on the date fixed
therefor, the number of Warrant Shares shall be recomputed accordingly as of the
close of business on such record date and thereafter the Warrant Shares shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends. Any adjustment pursuant to clause (ii), (iii) or (iv) of this
paragraph shall become effective immediately after the effective date of such
subdivision, combination or reclassification.

 

(b)                                 Pro Rata Distributions. If the Company, at
any time while this Warrant is outstanding, distributes to all holders of Common
Stock for no consideration (i) evidences of its indebtedness, (ii) any security
(other than a distribution of Common Stock covered by the preceding paragraph),
(iii) rights or warrants to subscribe for or purchase any security, or (iv) cash
or any other asset (in each case, “Distributed Property”), then, upon any
exercise of this Warrant that occurs after the record date fixed for
determination of stockholders entitled to receive such distribution, the Holder
shall be entitled to receive, in addition to the Warrant Shares otherwise
issuable upon such exercise (if applicable), the Distributed Property that such
Holder would have been entitled to receive in respect of such number of Warrant
Shares had the Holder been the record holder of such Warrant Shares immediately
prior to such record date without regard to any limitation on exercise contained
therein.

 

(c)                                  Fundamental Transactions. If, at any time
while this Warrant is outstanding (i) the Company effects any merger or
consolidation of the Company with or into another Person, in which the Company
is not the surviving entity or the stockholders of the Company immediately prior
to such merger or consolidation do not own, directly or indirectly, at least 50%
of the voting power of the surviving entity immediately after such merger or
consolidation, (ii) the Company effects any sale to another Person of all or
substantially all of its assets in one transaction or a series of related
transactions, (iii) pursuant to any tender offer or exchange offer (whether by
the Company or another Person), holders of capital stock who tender shares
representing more than 50% of the voting power of the capital stock of the
Company and the Company or such other Person, as applicable, accepts such tender
for payment, (iv) the Company consummates a stock purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than the 50% of the voting power of the capital
stock of the Company (except for (x) any such transaction in which the
stockholders of the Company immediately prior to such transaction maintain, in
substantially the same proportions, the voting power of such Person immediately
after the transaction or (y) any transaction or series of related transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof occurs) or (v) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 9(a) above) (in any
such case, a “Fundamental Transaction”), then following such Fundamental
Transaction the Holder shall have the right to receive,

 

--------------------------------------------------------------------------------



 

upon exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant without regard to any limitations on exercise
contained herein (the “Alternate Consideration”). The Company shall not effect
any Fundamental Transaction in which the Company is not the surviving entity or
the Alternate Consideration includes securities of another Person unless (i) the
Alternate Consideration is solely cash and the Company provides for the
simultaneous “cashless exercise” of this Warrant pursuant to Section 10 below or
(ii) prior to or simultaneously with the consummation thereof, any successor to
the Company, surviving entity or other Person (including any purchaser of assets
of the Company) shall assume the obligation to deliver to the Holder, such
Alternate Consideration as, in accordance with the foregoing provisions, the
Holder may be entitled to receive, and the other obligations under this Warrant.
The provisions of this paragraph (c) shall similarly apply to subsequent
transactions analogous of a Fundamental Transaction type. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holders shall be given the same choice as
to the Alternate Consideration it receives upon exercise of this Warrant
following such Fundamental Transaction; provided, however, that such choice must
be made at or prior to the time such Holders make such selection.

 

(d)                                 Calculations. All calculations under this
Section 9 shall be made to the nearest share.

 

(e)                                  Notice of Adjustments. Upon the occurrence
of each adjustment pursuant to this Section 9, the Company at its expense will,
at the written request of the Holder, promptly compute such adjustment, in good
faith, in accordance with the terms of this Warrant and prepare a certificate
setting forth such adjustment, including a statement of the adjusted number or
type of Warrant Shares or other securities issuable upon exercise of this
Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is based.
Upon written request, the Company will promptly deliver a copy of each such
certificate to the Holder and to the Company’s transfer agent.

 

(f)                                   Notice of Corporate Events. If, while this
Warrant is outstanding, the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including, without limitation, any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then, except if such notice and the contents thereof shall be deemed to
constitute material non-public information, the Company shall deliver to the
Holder a notice of such transaction at least ten (10) days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction;
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice. Holder agrees to maintain any information disclosed pursuant to
this Section 9(f) in confidence until such information is publicly available,
and shall comply with applicable law with respect to trading in the Company’s
securities following receipt any such information.

 

10.                               Payment of Exercise Price. Notwithstanding
anything contained herein to the contrary, the Holder may, in its sole
discretion, satisfy its obligation to pay the Exercise Price through a “cashless
exercise,” in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

“X” equals the number of Warrant Shares to be issued to the Holder;

 

“Y” equals the total number of Warrant Shares with respect to which this Warrant
is then being exercised;

 

“A” equals the volume weighted average Closing Sale Price of the shares of
Common Stock (as reported by Bloomberg Financial Markets) over the seven
(7) day-period ending on the date immediately preceding the Exercise Date; and

 

--------------------------------------------------------------------------------



 

“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued (provided that the Commission
continues to take the position that such treatment is proper at the time of such
exercise). Except as set forth in Section 12 (payment of cash in lieu of
fractional shares), in no event will the exercise of this Warrant be settled in
cash.

 

11.                               Limitations on Exercise.

 

(a)                                 Notwithstanding anything to the contrary
contained in any Section herein, except for Section  15, the number of Warrant
Shares that may be acquired by the Holder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to ensure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by the Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 9.99% of the total number of then issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise), it being acknowledged by the Holder that the Company is not
representing to such Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and such Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 11(a) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which a portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
portion of this Warrant is exercisable, in each case subject to such aggregate
percentage limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination under
this Section 11(a) as to any group status shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 11(a), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
Upon the written request of the Holder, the Company shall, within five Trading
Days, confirm orally and in writing (which may be via email) to such Holder the
number of shares of Common Stock then outstanding. By written notice to the
Company (which may be via email), which notice will not take effect until the
61st day after such notice is delivered to the Company, the Holder may waive the
provisions of this Section 11(a) or increase the beneficial ownership limitation
to such percentage of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant as the Holder shall determine, in its sole discretion,
subject to Section 11(b), and the provisions of this Section 11(a) shall
continue to apply. Additionally, the Holder may decrease the beneficial
ownership limitation at any time upon providing written notice of such change to
the Company, which shall be effective as of such date and time as designated by
the Holder (which, for the avoidance of doubt, shall not require a minimum of 61
days’ prior notice for effectiveness). Upon such a change by a Holder of the
then-effective beneficial ownership limitation to such other percentage
limitation, the beneficial ownership limitation may not be waived or further
increased by such Holder without first providing the minimum notice required by
this Section 11(a). Notwithstanding the foregoing, at any time following notice
of a Fundamental Transaction under Section 9(f)(ii) with respect to a
Section 9(c)(iii) Fundamental Transaction, the Holder may waive and/or change
the beneficial ownership limitation effective immediately upon written notice to
the Company and may reinstitute a beneficial ownership limitation at any time
thereafter effective immediately upon written notice to the Company.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, including Section 11(a), the Company shall not effect any
exercise of this Warrant, and the Holder shall not be entitled to exercise this
Warrant for a number of Warrant Shares in excess of that number of Warrant
Shares which, upon giving effect to such exercise, would cause (i) the aggregate
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, to exceed 19.99% of the total number of issued and outstanding
shares of Common Stock

 

--------------------------------------------------------------------------------



 

of the Company following such exercise, or (ii) the combined voting power of the
securities of the Company beneficially owned by the Holder and its Affiliates
and any other Persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
to exceed 19.99% of the combined voting power of all of the securities of the
Company then outstanding following such exercise. For purposes of this
Section 11(b), the aggregate number of shares of Common Stock or voting
securities beneficially owned by the Holder and its Affiliates and any other
Persons whose beneficial ownership of Common Stock would be aggregated with the
Holder’s for purposes of Section 13(d) of the Exchange Act shall include the
shares of Common Stock issuable upon the exercise of this Warrant with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (x) exercise of the
remaining unexercised and non-cancelled portion of this Warrant by the Holder
and (y) exercise or conversion of the unexercised, non-converted or
non-cancelled portion of any other securities of the Company that do not have
voting power (including without limitation any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock), is
subject to a limitation on conversion or exercise analogous to the limitation
contained herein and is beneficially owned by the Holder or any of its
Affiliates and other Persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act

 

(c)                                  This Section 11 shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Warrant.

 

12.                               No Fractional Shares. No fractional Warrant
Shares will be issued in connection with any exercise of this Warrant. In lieu
of any fractional shares that would otherwise be issuable, the number of Warrant
Shares to be issued shall be rounded down to the next whole number and the
Company shall pay the Holder in cash the fair market value (based on the Closing
Sale Price) for any such fractional shares.

 

13.                               Notices. Any and all notices or other
communications or deliveries hereunder (including, without limitation, any
Exercise Notice) shall be in writing and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile or confirmed e-mail at the facsimile number or e-mail
address specified below prior to 5:30 P.M., New York City time, on a Trading
Day, (ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or confirmed e-mail at the facsimile
number or e-mail address specified below on a day that is not a Trading Day or
later than 5:30 P.M., New York City time, on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service specifying next business day delivery, or (iv) upon actual
receipt by the Person to whom such notice is required to be given, if by hand
delivery.

 

14.                               Warrant Agent. The Company shall initially
serve as warrant agent under this Warrant. Upon thirty (30) days’ notice to the
Holder, the Company may appoint a new warrant agent. Any corporation into which
the Company or any new warrant agent may be merged or any corporation resulting
from any consolidation to which the Company or any new warrant agent shall be a
party or any corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act. Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register.

 

15.                               Automatic Exercise on the Expiration Date. In
the event that, upon the Expiration Date, the Closing Sale Price on the Trading
Day immediately preceding the Expiration Date (as determined in accordance with
this Warrant) is greater than the Exercise Price in effect on such date, then
this Warrant shall automatically be deemed on and as of such date to be
exercised pursuant to a “cashless exercise” to the extent permitted under
Section 10 of this Warrant as to all Warrant Shares for which this Warrant shall
not previously have been exercised or converted, without regard to the
limitations on exercise set forth in Section 11, and the Company shall promptly
deliver a certificate representing such shares issued upon such exercise to the
Holder.

 

--------------------------------------------------------------------------------



 

16.                               Miscellaneous.

 

(a)                                 No Rights as a Stockholder. The Holder,
solely in such Person’s capacity as a holder of this Warrant, shall not (prior
to exercise of this Warrant) be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

(b)                                 Authorized Shares.

 

(i)                                     Except and to the extent as waived or
consented to by the Holder, the Company shall not by any action, including,
without limitation, amending its certificate or articles of incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of Holder as set forth in this Warrant against impairment.
Without limiting the generality of the foregoing, the Company will (a) not
increase the par value of any Warrant Shares above the amount payable therefor
upon such exercise immediately prior to such increase in par value, (b) take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable Warrant Shares upon the
exercise of this Warrant, and (c) use commercially reasonable efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Warrant.

 

(ii)                                  Before taking any action which would
result in an adjustment in the number of Warrant Shares for which this Warrant
is exercisable or in the Exercise Price, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

 

(c)                                  Successors and Assigns. Subject to the
restrictions on transfer set forth in this Warrant and the restrictions on
transfer set forth in this Warrant and compliance with applicable securities
laws, this Warrant may be assigned by the Holder.  This Warrant may not be
assigned by the Company without the written consent of the Holder except to a
successor in the event of a Fundamental Transaction. This Warrant shall be
binding on and inure to the benefit of the Company and the Holder and their
respective successors and assigns. Subject to the preceding sentence, nothing in
this Warrant shall be construed to give to any Person other than the Company and
the Holder any legal or equitable right, remedy or cause of action under this
Warrant.

 

(d)                                 Amendment and Waiver. Except as otherwise
provided herein, the provisions of the Warrants may be amended and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Holders of Warrants representing no less than a majority of the
Warrant Shares obtainable upon exercise of the Warrants then outstanding.

 

(e)                                  Acceptance. Receipt of this Warrant by the
Holder shall constitute acceptance of and agreement to all of the terms and
conditions contained herein.

 

(f)                                   Governing Law; Jurisdiction. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION HEREWITH OR WITH

 

--------------------------------------------------------------------------------



 

ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT
TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT. EACH OF
THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS
AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PERSON AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE
OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT
IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH OF
THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

(g)                                  Headings. The headings herein are for
convenience only, do not constitute a part of this Warrant and shall not be
deemed to limit or affect any of the provisions hereof.

 

(h)                                 Severability. In case any one or more of the
provisions of this Warrant shall be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Warrant shall not in any way be affected or impaired thereby, and the Company
and the Holder will attempt in good faith to agree upon a valid and enforceable
provision which shall be a commercially reasonable substitute therefor, and upon
so agreeing, shall incorporate such substitute provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

CORVUS PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

 

Ladies and Gentlemen:

 

(1)            The undersigned is the Holder of Warrant No.      (the “Warrant”)
issued by Corvus Pharmaceuticals, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.

 

(2)            The undersigned hereby exercises its right to purchase Warrant
Shares pursuant to the Warrant.

 

(3)            The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

o                Cash Exercise

 

o                “Cashless Exercise” under Section 10 of the Warrant

 

(4)            If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $               in immediately available funds to the Company in
accordance with the terms of the Warrant.

 

(5)            Pursuant to this Exercise Notice, the Company shall deliver to
the Holder Warrant Shares determined in accordance with the terms of the
Warrant.

 

(6)            By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended) permitted to be owned under
Section 11(a) or Section 11(b), as applicable, of the Warrant to which this
notice relates.

 

Dated:

 

 

 

 

 

Name of
Holder:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------

 